UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2015 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-27622 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1796693 (I.R.S. Employer Identification No.) P.O. Box 1128 Abingdon, Virginia (Address of principal executive offices) 24212-1128 (Zip Code) 276-628-9181 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company (See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Act). Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer []Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,851,780 shares of common stock, par value $0.625 per share, outstanding as of May 14, 2015 Highlands Bankshares, Inc. FORM 10-Q For the Quarter Ended March 31, 2015 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1.Financial Statements Consolidated Balance Sheets at March 31, 2015 (Unaudited) and December 31, 2014 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2015 and 2014 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2015 and 2014 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2015 and 2014 6 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months Ended March 31, 2015 and 2014 7 Notes to Consolidated Financial Statements (Unaudited) 8-39 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39-44 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4.Controls and Procedures 45 PART II.OTHER INFORMATION Item 1.Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3.Defaults Upon Senior Securities 45 Item 4.Mine Safety Disclosures 45 Item 5.Other Information 45 Item 6.Exhibits 45 SIGNATURES AND CERTIFICATIONS 46 2 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets (Amounts in thousands) (Unaudited) March 31, 2015 (Note 1) December 31, 2014 ASSETS Cash and due from banks Federal funds sold Total Cash and Cash Equivalents Investment securities available for sale (amortized cost $85,161 atMarch 31, 2015, $84,191 at December 31, 2014) Other investments, at cost Loans, net of allowance for loan losses of$5,289 at March 31, 2015, $5,477 at December 31, 2013 Premises and equipment, net Deferred tax assets Interest receivable Bank owned life Insurance Other real estate owned Other assets Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing Interest bearing Total Deposits Interest, taxes and other liabilities Other short-term borrowings Long-term debt Total Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock (7,851 shares issued and outstanding) Preferred Stock (2,092 shares issued and outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive income 95 Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity See accompanying Notes to Consolidated Financial Statements 3 Consolidated Statements of Income (Amounts in thousands, except per share data) (Unaudited) Three Months EndedMarch 31, 2015 Three Months Ended March 31, 2014 INTEREST INCOME Loans receivable and fees on loans Securities available for sale: Taxable Exempt from taxable income Other investment income 52 45 Federal funds sold 21 38 Total Interest Income INTEREST EXPENSE Deposits Other borrowed funds Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision forLoan Losses NON-INTEREST INCOME Securities gains (losses), net 16 - Service charges on deposit accounts Other service charges, commissions and fees Otheroperating income Total Non-Interest Income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense of bank premises Furniture and equipment expense Other operating expense Foreclosed Assets – Write-down and Operating Expenses Total Non-Interest Expense Income Before Income Taxes Income Tax Expense (Note 3) Net Income Basic EarningsPer Common Share (Note 6) Earnings Per Common Share – Assuming Dilution Dividends Per Share $- $- See accompanying Notes to Consolidated Financial Statements 4 Consolidated Statements of Comprehensive Income (Amounts in thousands) (Unaudited) Three Months EndedMarch 31, 2015 Three Months Ended March 31, 2014 Net Income Other Comprehensive Income Unrealized gains on securities duringthe period Less: reclassification adjustment for (gains)included in net income - Other Comprehensive Income, before tax Income tax expense related to other comprehensive income 80 Other Comprehensive Income Comprehensive Income See accompanying Notes to Consolidated Financial Statements 5 Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) Three Months Ended Three Months Ended March 31, 2015 March 31, 2014 CASH FLOWS FROM OPERATINGACTIVITIES: Net income $ $ Adjustments to reconcile net incometo net cash provided byoperating activities Provision for loan losses Depreciation and amortization Net realized gains on available for sale securities ) - Net amortization on securities (Increase) decrease in interest receivable 1 ) Valuation adjustment of other real estate owned 20 Decrease in other assets 43 Increase in interest, taxes and other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Securities available for sale: Proceeds from sale of securities - Proceeds from maturities of debt and equity securities Purchase of debt and equity securities ) - Redemption of other investments Net increase in loans ) ) Proceeds from sales of other real estate owned Premises and equipment expenditures ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in time deposits ) ) Net increase in demand, savings and other deposits Decrease in short-term borrowings (1
